lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MICHAEL B. MEADE, : Civi| No. 3:16-cv-2212
Petitioner (Judge Mariani)
v.
CAPTA|N S. SPAULD|NG,
Respondent
ORDER
_ t j“‘ . . ..
AND NOW, this day of Api\i|, 2019, upon consideration of the petition for
writ of habeas corpus, and in accordance with the Court’s Memorandum of the same date,
|T |S HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus (Doc. 1) is DEN|ED.
2. The C|erk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certificate of appealability. See 28
U.S.C. § 2253(0).

 

 

Robéri D. Mariani )
United States District Judge

